Haynes-LW v. State                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-126-CR

     LARRY WAYNE HAYNES,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 22068CR 
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      A jury found Larry Haynes guilty of manslaughter and assessed punishment of twenty years'
imprisonment and a $10,000 fine.  Tex. Penal Code Ann. § 19.04 (Vernon 1994).  Although
he appealed the judgment to this court, he filed a motion to dismiss his appeal on July 25, 1996. 
In the relevant part, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      We have not issued a decision in this appeal.  The motion is signed by Haynes and his
attorney, as required.  Thus, the motion is granted.
      Haynes' appeal is dismissed.

                                                                               PER CURIAM

Before   Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Appeal dismissed on appellant's motion 
Opinion delivered and filed August 14, 1996
Do not publish

74 S.W.2d 687, 688 (Tex. Crim. App. 1994); Wade v.
State, 31 S.W.3d 723, 725 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d) (per curiam);
Ashcraft, 802 S.W.2d at 906; Meza, 742 S.W.2d at 709.
      Our review of the record discloses no “unassigned fundamental error.”  See Lott, 874 S.W.2d
at 688.  Accordingly, we affirm the judgment.
 
                                                                         REX D. DAVIS
                                                                         Chief Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed April 17, 2002
Publish
[CR25]